*89ON REHEARING.
Corliss, J.
Counsel for defendant urges in his petition for rehearing that we have mistaken the particular amendment which the plaintiff sought to make on the trial. It is claimed by him that the plaintiff attempted to have his complaint amended, not in such a manner as to set up a conversion and then waive the tort, but so as to entitle him to recover of defendant such of the notes as were still retained by it, and the proceeds of such of the notes as had been collected by it. The fact that the defendant had illegally attempted to sell the notes to itself while acting as agent for plaintiff gave the plaintiff an option of three remedies. He might have sued as for conversion, or he might have waived the tort and sued on the theory of a sale, or he might compel the defendant to account for such of the notes as were still in its possession and the proceeds of the other notes collected by it. This latter remedy would be in equity. We will assume, in this discussion that defendant’s counsel is correct in his assertion that the proposed amendment showed that it was this remedy to which the plaintiff desired to resort. The mere fact that by this amendment the plaintiff sought to change his action from one at law to one in equity is by no means decisive against the power of the court to make it. Unlike a motion to amend by transmuting an equity into a law case, the granting of it does not deprive the defendant of the right to a jury trial. When the action is transformed into an equity action, defendant has no right to a jury trial. The judge who has heard the evidence up to the time the amendment is allowed will alone hear the rest of the case, and decide the whole case as in other equity actions. And where, as in this case, there is no controversy about the facts, no right of the defendant to a jury trial is infringed, even by changing from equity to law, for there is no issue of fact for a jury to determine. Should a jury be called, the court would be compelled to direct a verdict one way or the other. The power of the court to amend the complaint on the trial to conform to the proof is not so limited by the statute that it cannot be exercised- where the *90amendment will change the action from law to equity. The language of the statute is that the amendment shall not “substantially change the claim.” We do not think that the proposed amendment substantially changes the plaintiff’s claim. The form of the action is altered. The recovery will be somewhat different. But both complaints rest ultimately upon the ownership by plaintiff of the notes in question. While we have been in doubt on this question of power ever since the argument of this case, yet, as counsel for defendant have all along conceded the power, not only on the argument, but also in their petition for rehearing, we will adhere to our original view on this question. The case of Steamship Co. v. Otis, 27 Hun., 452, strongly supports our conclusion on this branch of the case. See, also Knapp v. Fowler, 30 Hun. 512; Beck v. Allison, 56 N. Y. 366; Davis v. Railroad Co., 110 N. Y. 646, 17 N. E. 733; Bedford v. Terhune, 30 N. Y. 453; Dexter v. Ivins, 15 N. Y. Supp. 495; Coby v. Ibert, 58 N. Y. St. 117, 25 N. Y. Supp. 998; Flynn v. Westmayer, 4 N. Y. Supp. 188. It is to be noticed that the statute declares that, to cut off the power to amend to conform to the proof, it is not enough that the cause of action is different. The claim itself must be changed, and that, too, in a substantial way. If in substance the two claims — the one set forth in the original and the one embraced in the amended complaint — are the same, the power to amend on the trial to conform to the proof exists. There has been a judgment rendered in this action in favor of the plaintiff, and it is a serious question whether he could bring a new action to compel defendant to account to him for the notes still in his possession, and for the proceeds of those collected, so long as such judgment should remain unreversed. It might with great and perhaps unanswerable force be urged that such judgment was a bar to such action. One of the tests by which to determine whether the complaint as amended sets forth substantially the same claim as that contained in the original complaint is whether a recovery upon the latter would have been a bar to a recovery upon the former. Davis v. Railroad Co., 110 N. Y. 646, 17 N. E. 733. As *91soon as plaintiff ascertained the fact that entitled him to the relief which he sought by his proposed amended complaint, he not only asked leave to amend, but offered to restore all moneys received by him in excess of the amount which it should be ascertained that the defendant had collected upon the notes. No tender of any specific amount was necessary. The plaintiff was not in position to know how much money he must return to defendant, for this would depend upon the amount collected by the latter upon the notes. It might appear upon the trial that defendant had collected more than the sum remitted to plaintiff. Plaintiff was under no obligation to tender back to defendant all that he had received, only to recover it back in the same action. The judgment in the case would have afforded the defendant ample protection. The court would have embodied in the decree, directing defendant to turn over to plaintiff such of the notes as it still had in its possession, a provision that this be done only on condition that plaintiff restore to defendant all moneys received from defendant over and above the amount collected by defendant, with interest. It is fair to the defendant’s officers to say that it does not appear that plaintiff was induced to fix the price at which he was willing to sell because of anything said by them or any of them. He appears to have relied on his own judgment, and not to have been influenced in any manner by defendant’s cashier, or by any other officer of the bank. Nor is there anything in the case to show that any of them attempted to influence him in fixing the price. This record does not, therefore, present to us the case of an agent betraying the confidence reposed in him by so moulding the mind of his principal as to subserve his own, instead of the principal’s interest.
(64 N. W. Rep. 114.)
As we have reached the conclusion that the District Court had power to allow the amendment which counsel for defendant contends the plaintiff asked for, there remains nothing further to be said. The question of abuse of discretion we have discussed in the original opinion, and we adhere to the views there expressed. It follows that the petition for rehearing is denied.